WALGREEN CO. EXECUTIVE STOCK OPTION PLAN (As Amended and Restated Effective January 13, 2010) Section 1. Establishment and Purpose 1.1 The Plan. Effective as of October 13, 1982, Walgreen Co. (the "Company") established this stock option plan for certain officers and key employees, which plan was then known as the "Walgreen Co. 1982 Executive Incentive Stock Option Plan." Effective as of January 1, 1989, the Plan was amended, restated, and renamed as the "Walgreen Co. 1982 Executive Stock Option Plan." Effective as of October 13, 1992, the Plan was amended, restated, and renamed as the "Walgreen Co. Executive Stock Option Plan" (the "Plan"). Effective as of each of October 9, 1996 and January 11, 2006, the Plan was amended and the term of the Plan was extended. The Plan as described herein reflects a further amendment and restatement effective as of January 13, 2010. 1.2 Purpose. The purpose of the Plan is to enable the Company and its subsidiaries (as subsidiaries are defined in Section 424(f) of the Internal Revenue Code of 1986, as amended, hereinafter referred to as the "Code") to attract and retain key employees of outstanding ability, to stimulate the efforts of such employees toward achievement of Company objectives and to encourage the identification of their interest with that of the Company's shareholders. It is intended that options issued pursuant to the Plan, shall constitute "Incentive Stock Options," containing such terms and conditions as required by Section 422 of the Code, to the extent that the Committee specifies such intention at the time such options are granted. The term "ISO Options" shall mean Incentive Stock Options granted pursuant to this Plan. The term "Nonqualified Options" shall mean options other than ISO Options granted pursuant to this Plan. The term "Options" shall mean both ISO Options and Nonqualified Options granted pursuant to this Plan. 1.3 Effective Date of the Plan.
